Citation Nr: 0310431	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  He 
served in Vietnam from December 1967 to December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) of a September 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned in October 2002; a transcript of that hearing is 
associated with the claims file.


FINDING OF FACT

The veteran has PTSD as a result of a credible, corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110 (West 
2002); §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

In this decision the Board grants entitlement to service 
connection for PTSD, a determination that constitutes a 
complete grant of the benefit sought on appeal.  As such, the 
Board finds that no further action is required to comply with 
the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran claims that as a result of various stressors 
sustained while serving in Vietnam, he now has PTSD.  The 
competent medical evidence of record shows that the veteran 
has been diagnosed with PTSD, a disability that has been 
attributed by medical professionals to the veteran's Vietnam 
service.  

The veteran in essence identifies three stressors as the 
cause of his PTSD.  One of the stressors allegedly occurred 
on December 25, 1967, while he was at An Khe.  He reports 
that he was in a bunker with another individual when they 
heard someone announce that there was Viet Cong activity 
along the perimeter.  He states that he froze in the corner 
of the bunker, as he was not trained for a firefight, while 
the other individual in the bunker started firing his M-60 
machine gun.  

The second stressor consists of having come under constant 
rocket and mortar attack while at Da Nang, especially during 
the TET Offensive in 1968.  He reports that because he was 
attached to a helicopter unit, the unit was prime target for 
such attacks.  Most of the rocket and mortar attacks were 
reportedly directed at his unit's flight line, and succeeded 
in destroying or damaging some helicopters.  This stressor 
caused great fear for his life.  He also indicates that he 
had to act as a door gunner at times, and that he had to load 
wounded individuals into the helicopter on various missions.    

The third stressor reportedly occurred in Chu Chi.  The 
veteran reported that Chu Chi was essentially similar to Da 
Nang, in that his unit was continuously under attack.  He 
also reported that while at Chu Chi, a grenade was thrown 
into the noncommissioned officer's club while he was there.  
This "was a hair raising experience."  

During VA hospitalization from April to May 2000, the veteran 
reported the above-mentioned stressors and was diagnosed with 
PTSD.  In addition, a May 2000 letter sets out that the 
veteran had severe and chronic PTSD which was "derived from 
1968 Vietnam Service."  That medical professional did not 
specify the stressors upon which the opinion was based.  
Further, an August 2000 VA examination report provided a 
diagnosis of PTSD, and relates such to the veteran's 
stressors of being a door gunner, killing many people, and 
being under a lot of rocket and mortar fire, many of which 
landed on the barracks in which the veteran was billeted.  

Evidence received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in February 
2002 confirms at least one of the veteran's stressors.  
Specifically, the 1968 unit history for the 15th 
Transportation Battalion confirms that in January 1968, the 
veteran's unit left An Khe to go to Da Nang.  The unit 
history also confirms that from late January to early 
February 1968, Da Nang came under heavy mortar and rocket 
fire, destroying and damaging many helicopters.  After that 
time-period, the mortar attacks became a monthly, and 
sometimes bi-weekly event, interspersed with 12-millimeter 
rockets.  This is completely consistent with, and provides 
independent support for, one of the veteran's stressors.  As 
for the other stressors, unit records do verify that the 
veteran's unit was in An Khe in December 1967, and that his 
unit was moved to Chu Chi.

While independent support for all of the veteran's alleged 
stressors has not been gathered, there clearly is support for 
the stressor of being under heavy rocket and mortar attacks 
during his service.  In addition, while the record does not 
confirm the veteran's assertion that he was a door gunner, it 
is noted that the 15th Transportation Battalion unit history 
does report that between June and October 1968, the Battalion 
aircrafts conducted over 56 missions, with 158 men being 
evacuated from an ambush in the dangerous area of the Hai Van 
pass.  This provides independent support for the veteran's 
stressor of loading injured persons into helicopters.  

The Board recognizes that the evidence does not provide 
specific corroboration that the veteran himself was 
subjected to the enemy mortar or rocket attacks or 
participated in the above-mentioned events.  However, in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, 
objectively corroborated his claim of having experienced 
rocket attacks.  The Court reiterated that, although the 
unit records did not specifically identify the veteran as 
being present during the rocket attacks, the fact that he 
was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to 
the attacks.  

In short, while neither the veteran's own participation nor 
the occurrence of all of the reported stressors have been 
confirmed, the veteran's unit record is consistent with his 
reported stressors and tend to confirm at least one of his 
claimed stressors.  Medical professionals have diagnosed PTSD 
and have attributed such diagnosis to the stressors reported 
by the veteran, to include the stressor corroborated by the 
independent evidence of record.  Thus, and resolving any 
doubt in favor of the veteran, the Board finds that 
entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

